SANDSTROM, Justice,
dissenting.
[¶ 18] I respectfully dissent.
[¶ 19] I believe the district court clearly explained its reasons for choosing the father’s parenting plan over that of the mother’s. The court had before it two proposals from which to choose. The mother’s plan was extremely one-sided in her favor and one which the court found humiliating toward the father. The court found the father’s plan to be much more reasonable. I doubt that any objective reader of the plans would come to a different conclusion.
[¶ 20] The district court noted the mother’s treatment of the father had been controlling and humiliating. Her proposed parenting plan continued that treatment. For example, her proposed parenting plan states, “Plaintiff seeks sole decision making authority regarding the child’s education. Prior to making the decision. The Plaintiff will apprize the Defendant of the issue, and the basis for her decision.”
[¶ 21] Under her proposal, with detailed conditions and restrictions on the father, he was, for example, to receive “[supervised parenting time until the minor child reaches the age of three.... Said supervised parenting time will be a neutral parenting time facility, for a period of two hours.”
[¶ 22] The district court explained:
You are going [to] ask somebody who’s in his 30’s to have her look on while he takes care of his own child? When before they got separated, she didn’t have any problem leaving him— leaving the child with him. That’s the same thing we saw when she went to his friend’s house, trying to get him to come home. And then she’s shocked because he — he said he wouldn’t do it. I mean how humiliating.
[¶23] I believe the district court understood the law, properly found the facts, and reasonably chose between the parenting plans put before the court.
[¶ 24] I would affirm.
[¶ 25] Dale V. Sandstrom.